Order entered October 13, 2022




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-22-00617-CV

                     IN THE INTEREST OF P.H., A CHILD

                On Appeal from the 196th Judicial District Court
                             Hunt County, Texas
                        Trial Court Cause No. 89,795

                                      ORDER

      Before the Court is appellant’s motion to extend time to file his brief. We

GRANT the motion and ORDER the brief received October 12, 2022 filed as of

the date of this order.


                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE